REVISED February 11, 2011

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                            FILED
                                     No. 10-20382                       February 3, 2011
                                   Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
CONSTANTIN G. IOANNIDES,

                                                  Plaintiff-Appellant,
v.

UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER; JOHN
MENDELSOHN; DAVID GERSHENSON,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-1988


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       In this appeal, Constantine Ioannides (“Ioannides”), a former employee at
the University of Texas M.D. Anderson Cancer Center, argues that the district
court erred by granting summary judgment to the Defendants-Appellees
(“University”). The district court concluded that Ioannides’s claim under 42


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 10-20382

U.S.C. § 1983 failed because as a matter of law, the University did not violate
Ioannides’s due process rights. We agree.
      The University initially hired Ioannides as a visiting scientist in a non-
tenure track position. Subsequently, the University offered Ioannides two
separate seven-year term appointments. A year before Ioannides’s second term
expired, the school offered him a one-year contract, which extended his
employment until August 2008. The school sought to end Ioannides’s tenure
because the administration had learned, among other things, that: (1) Ioannides
had falsely claimed funding for a project listed on his curriculum vitae; and (2)
Ioannides had not obtained any new grants or funding since 2001. Ioannides
initiated an administrative appeal and the school’s president delayed Ioannides’s
termination, offering Ioannides another one-year appointment. Renewal of this
contract depended on Ioannides obtaining grants or funding equal to at least
thirty percent of his salary. Ioannides failed to obtain the money, and in July
2009, the University notified Ioannides that his employment would end when
the contract expired in January 2010.
      Ioannides sued his former employer, arguing that the University had
violated his property interests under the Fifth and Fourteenth Amendments by
terminating him. The University moved for summary judgment arguing, among
other things, that Ioannides was not deprived of his due process rights. The
district court agreed, concluding that University officials had afforded Ioannides
an opportunity to contest, and appeal, the school’s termination decision. The
district court also found that Ioannides’s substantive due process rights were not
violated because the University’s decision to terminate Ioannides was reasonably
related to a legitimate governmental interest.
      We review a district court’s summary judgment ruling de novo. Whiting
v. Univ. of S. Miss., 451 F.3d 339, 343 (5th Cir. 2006). Under the Federal Rules
of Civil Procedure, a party is entitled to summary judgment if the pleadings and

                                        2
                                   No. 10-20382

discovery materials demonstrate “that there is no genuine dispute as to any
material fact.” FED. R. CIV. P. 56(a). Facts and inferences reasonably drawn
from the record are considered in the light most favorable to the non-moving
party. Whiting, 451 F.3d at 343.
      Under the Fifth and Fourteenth Amendments, procedural due process
guarantees the right to notice and a hearing for a public employee with a
property right in his employment. Cleveland Bd. of Educ. v. Loudermill, 470
U.S. 532, 546 (1985); see also Lindquist v. City of Pasadena, Tex., 525 F.3d 383,
388 (5th Cir. 2008). Several months before his contract ended, the University
provided Ioannides notice that he would not be re-hired.              Ioannides
administratively appealed both his performance evaluation and the school’s
employment decision. During the appeals process, Ioannides was afforded a
hearing and the opportunity to individually meet with the school’s president.
Thus, the University did not violate Ioannides’s procedural due process rights.
      To state a substantive due process claim, a plaintiff must show that the
government’s deprivation of property right was either “arbitrary or not
reasonably related to a legitimate governmental interest.” Williams v. Tex. Tech
Univ. Health Scis. Ctr., 6 F.3d 290, 294 (5th Cir. 1993). Ioannides argues that
the University terminated him in retaliation for a letter Ioannides had written
to an outside organization. This interpretation of the facts is incorrect. From
the record, it is clear that the University repeatedly informed Ioannides that he
needed to obtain outside funding for his research laboratory. Ioannides failed
to do this.   In addition, in employee evaluations, University officials told
Ioannides that he had not met the school’s performance expectations. Thus, the
record belies Ioannides’s contention that the school had terminated him
arbitrarily or in retaliation for his acts.
      Ioannides also argues that the district court erred by considering the
substantive due process issue sua sponte.         Ioannides asserts that in the

                                          3
                                       No. 10-20382

University’s summary judgment brief, the University did not argue for summary
judgment as to the substantive due process claim. Ioannides contends this
means he was not afforded notice that the district court would consider his
substantive due process claim. The record clearly contradicts this allegation.
Ioannides correctly notes that at certain points, the University’s brief in support
of their motion confused procedural due process with substantive due process.1
Despite this, at other points in the University’s brief, the school clearly explained
that officials had terminated Ioannides because he failed to secure funding.
And, in its reply brief, the University discussed the correct legal standard for a
substantive due process claim and argued why Ioannides’s termination was
reasonable. More importantly, Ioannides’s response, in which he argued about
the substantive due process issue at length, demonstrates that Ioannides knew
the substantive due process issue could be considered by the district court.
Thus, both parties raised and argued the substantive due process claim and the
district court did not err by considering the issue.
       We AFFIRM the district court’s order because there are no material
questions of fact as to whether the University violated Ioannides’s procedural or
substantive due process rights.




       1
        For example, on page 13 of their brief in support of the motion, the University stated:
“At every turn, Dr. Ioannides was given fair notice and an opportunity to be heard and thus,
was afforded substantive due process as a matter of law.”

                                              4